ON MOTION FOR REHEARING.
In the opinion we stated that the cause, on first appeal here, was remanded "to give plaintiff an opportunity to strenthen her case, if she could, on the issue of whether or not Compton, at the time of plaintiff's injury, was on a mission for defendant, and (this she did not do." In the prior opinion (125 S.W.2d l.c. 883) we stated that enough was shown to indicate a reasonable probability that plaintiff could produce sufficient evidence to make a submissible case on the question mentioned, and such was the sole reason for remanding the cause. The chapter could have been closed then, but, in the interest of justice, the cause was remanded to give plaintiff a chance to make out her case if she could. Counsel, however, made no effort to strengthen the case on the mission issue, and the trial court, in view of the whole situation, was justified in giving the peremptory direction.
The motion for rehearing should be and the same is overruled.Hyde and Dalton, CC., concur.